Exhibit 10.1 EXCLUSIVE PATENT LICENSE AGREEMENT This License Agreement (“Agreement”) is made as of the 17th day of June, 2009 (“Effective Date”), by and between American Power Group, Inc., an Iowa corporation, having a principal place of business at 61 Smith Circle, Algona Iowa, 50511 (“Licensor”) and GreenMan Technologies, Inc., a Delaware corporation, with a principal place of business at 205South Garfield, Carlisle, Iowa 50047 (“Licensee”), each referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS Licensor is the owner of certain Patent Rights (defined below) and desires to grant a license of those Patent Rights to Licensee in connection with the commercial development, manufacture, distribution and sale of Products and Processes (defined below). Licensee has the capability to commercially develop, manufacture, distribute, and sell Products and Processes as contemplated herein and desires to license such Patent Rights. For good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: 1.CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the following meanings, unless the context requires otherwise. 1.1“Affiliate” with respect to either Party shall mean any corporation or other legal entity other than that Party in whatever country organized, controlling, controlled by or under common control with that Party.The term “control” shall mean direct or indirect ownership of fifty percent (50%) or more of the voting securities having the right to elect directors. 1.2“Claim” shall mean any pending or issued claim of any Patent Right that has not been permanently revoked, nor held unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction that is unappealable or unappealed in the time allowed for appeal. 1.3“Distributor” shall mean any third party entity to whom Licensee, Licensee Affiliate or a Sublicensee has granted, express or implied, the right to distribute any Product or Process pursuant to Section 2.1(b)(ii). 1.4“First Commercial Sale” shall mean the initial Sale of a Product or Process anywhere in the applicable License Territory. 1.5“License Territory” shall mean worldwide. 1.6“Net Sales” shall be calculated as set forth in this Section 1.6. (a) Subject to the conditions set forth below, “Net Sales” shall mean with respect to each Reporting Period: (i) the gross amount billed or invoiced, or if no such bill or invoice is issued the amount received, whichever is greatest, by Licensee and its Affiliates for or on account of Sales of Products and Processes; (ii) less the following amounts, to the extent separately stated on the bill or invoice, actually paid by Licensee and its Affiliates in effecting such Sale: (A) amounts repaid or credited by reason of rejection or return of applicable Products or Processes; (B) reasonable and customary trade, quantity or cash rebates or discounts to the extent allowed and taken; (C) amounts for outbound transportation, insurance, handling and shipping, but only to the extent separately invoiced in a manner that clearly specifies the charges applicable to the applicable Products; and (D) taxes, customs duties and other governmental charges levied on or measured by Sales of Products or Processes, to the extent separately invoiced, whether paid by or on behalf of Licensee so long as Licensee’s price is reduced thereby, but not franchise or income taxes of any kind whatsoever. (b) Specifically excluded from the definition of “Net Sales” are amounts attributable to any Sale of any Product or Process between or among Licensee and any Licensee Affiliate and/or SubLicensee, unless the transferee is the end purchaser, user or consumer of such Product or Process. (c) No deductions shall be made for any commissions paid to any individuals or for any costs or expenses of collections. (d) Net Sales shall be deemed to have occurred and the applicable Product or Process “Sold” on the earliest of the date of billing, invoicing, delivery or payment or the due date for payment. (e) If any Product or Process is Sold at a discounted price that is lower than the customary price charged, or for non-cash consideration (whether or not at a discount), Net Sales shall be calculated based on the non-discounted cash amount charged to an independent third party for the Product or Process during the same Reporting Period or, in the absence of such transaction, on the fair market value of the Product or Process. 2 1.7“Patent Rights” shall mean the U.S. Patent number 6,003,478, issued on December 21, 1999 or the equivalent of such patent including any divisional, continuation and continuation-in-part thereof, to the extent the claims of any such continuations-in-part are directed to subject matter described in the predicate issued patents or any foreign patent application or Letters Patent or the equivalent thereof issuing thereon or reissue, reexamination or extension thereof, as may be further described in Appendix A.The term “Patent Rights” shall also include any patent in the field of dual fuel generational development involving hydrogen, methane, and/or other alternative fuels, which patent issues or for which application is filed during the Term of this Agreement, it being understood that any such patent is included in, and covered by, the license and rights granted to Licensee herein. 1.8“Process” shall mean any process, method or service the use or performance of which, in whole or in part: (a) absent the license granted hereunder would infringe, or is covered by, one or more Claims of Patent Rights; or (b) employs, is based upon or is derived from Technological Information. 1.9“Product” shall mean any article, device, or equipment, the manufacture, use, or sale of which, in whole or in part: (a) absent the license granted hereunder would infringe, or is covered by, one or more Claims of Patent Rights; or (b) employs, is based upon or is derived from Technological Information. 1.10“Reporting Period” shall mean each three month period ending March 31, June 30, September 30 and December 31. 1.11“Sublicense Income” shall mean consideration in any form received by Licensee and/or Licensee’s Affiliate(s) in connection with or otherwise attributable to a grant of a sublicense or any other right, license, privilege or immunity (regardless of whether such grantee is a “SubLicensor” as defined in this Agreement) to make, have made, use, have used, Sell or have Sold Products or Processes, but excluding consideration included within Net Sales.Sublicense Income shall include without limitation any license signing fee, license maintenance fee, unearned portion of any minimum royalty payment, distribution or joint marketing fee, research and development funding in excess of the cost of performing such research and development, and any consideration received for an equity interest in, extension of credit to or other investment in Licensee or Licensee’s Affiliates to the extent such consideration exceeds the fair market value of the equity or other interest received as determined by agreement of the Parties or by an independent appraiser mutually agreeable to the Parties. 3 1.12“SubLicensor” shall mean any sublicensor of rights granted in accordance with Section 2.1(a)(ii).For purpose of this Agreement, a Distributor of a Product or Process shall not be included in the definition of SubLicensor unless such Distributor (i) is granted any right to make, have made, use or have used Products or Processes in accordance with Section 2.1(a)(ii), or (ii) has agreed to pay to Licensee or its Affiliate(s) royalties on such Distributor’s sales of Products or Processes, in which case such Distributor shall be a SubLicensor for all purposes of this Agreement. 1.13“Sell” (and “Sale” and “Sold” as the case may be) shall mean to sell or have sold, to lease or have leased, to import or have imported or otherwise to transfer or have transferred a Product or Process for valuable consideration (in the form of cash or otherwise), and further in the case of a Process to use or perform such Process for the benefit of a third party. 1.14“Technological Information” shall mean research data, designs, formulae, process information and other information pertaining to the invention(s) claimed in the Patent Rights that is created and owned by Licensor and is not confidential information of or otherwise obligated to any third party and which Licensor knows and reasonably believes is necessary in order for Licensee to utilize the licenses granted hereunder, as further described in Appendix B. 2.LICENSE 2.1Grant of License. (a) Subject to the terms of this Agreement and Licensor’s rights in Patent Rights, Licensor hereby grants to Licensee in the License Territory: (i) an exclusive (against the Licensor and against all third parties), royalty-bearing license under its rights in Patent Rights to make, have made, use, have used, Sell and have Sold Products and Processes; (ii) the right to grant sublicenses under the rights granted in Section 2.1(a)(i) to SubLicensors, provided that in each case Licensee shall be responsible for the performance of any obligations of SubLicensors relevant to this Agreement as if such performance were carried out by Licensee itself, including, without limitation, the payment of any royalties or other payments provided for hereunder, regardless of whether the terms of any sublicense provide for such amounts to be paid by the SubLicensor directly to Licensor; and (iii) the exclusive (against the Licensor and against all third parties) right to use Technological Information disclosed by Licensor to Licensee hereunder in accordance with this Agreement. 4 (b) The license granted in Section 2.1(a) above includes: (i) the right to grant to the final purchaser, user or consumer of Products the right to use such purchased Products in a method coming within the scope of Patent Rights within the License Territory; and (ii) the right to grant a Distributor the right to Sell (but not to make, have made, use or have used) such Products and/or Processes for or on behalf of Licensee, its Affiliates and SubLicensees in a manner consistent with this Agreement, provided, however, that a Distributor (as that term is used in this Section 2.1(b)(ii)) cannot be an Affiliate of the Licensee without the Licensor’s prior written consent. (c) The foregoing license grant shall include the grant of such license to any Affiliate of Licensee, provided that such Affiliate shall assume the same obligations as those of Licensee and be subject to the same terms and conditions hereunder; and further provided that Licensee shall be responsible for the performance of all of such obligations and for compliance with all of such terms and conditions by Affiliate. 2.2Sublicenses.Each sublicense granted hereunder shall be consistent with and comply with all terms of this Agreement, shall incorporate terms and conditions sufficient to enable Licensee to comply with this Agreement, shall prohibit any further sublicense or assignment by a SubLicensor without Licensor consent and shall provide that Licensor is a third party beneficiary thereof.Upon termination of this Agreement or any license granted hereunder for any reason, any sublicenses shall be addressed in accordance with Section 10.6.Any sublicense which is not in accordance with the forgoing provisions shall be null and void. 2.3Disclosure of Technological Information.As of the Effective Date, and thereafter as reasonably required to update the same, Licensor shall use reasonable efforts to disclose to Licensee in confidence the Technological Information licensed hereunder. 2.4Confidentiality. (a)Each Party shall maintain in confidence the Confidential Information (including Technological Information) of the other Party, shall not use or grant the use of the Confidential Information of the other Party except as expressly permitted hereby, and shall not disclose the Confidential Information of the other Party except on a need-to-know basis to such Party's directors, officers and employees, and to such Party's consultants working on such Party's premises, to the extent such disclosure is necessary in connection with such Party's activities as expressly authorized by this Agreement.To the extent that disclosure to any person is authorized by this Agreement, prior to disclosure, a Party shall obtain, or shall have obtained prior to the date of this Agreement, written agreement of such person to hold in confidence and not disclose, use or grant the use of the Confidential Information of the other Party except as expressly permitted under this Agreement.Each Party shall notify the other Party promptly upon discovery of any unauthorized use or disclosure of the other Party's Confidential Information. 5 (b)For purposes of this Agreement, the term “Confidential Information” shall not include information that was (i) entered the public domain other than by breach of this Agreement; (ii) known to a Party on a non-confidential basis at the time of first receipt from the other Party, or thereafter became known to the Party on a non-confidential basis, prior to such disclosure, from a source other than the other Party or its representatives; provided that such source was not known (or reasonably knowable) by the Party to be bound by a duty of confidentiality to the other Party with respect to such information; or (iii) independently developed by the Party without the developing person(s) having access to any of the other Party’s Confidential Information. 3.PAYMENTS AND ROYALTIES 3.1License Fee.As of the date ofthis Agreement, Licensee shall pay Licensor, or its designee(s), a non-refundable license fee by issuing and delivering to the transfer agent for the Licensee’s Common Stock irrevocable instructions to issue two million (2,000,000) shares of Licensee’s Common Stock, $.01 par value (the “Shares”). One million five hundred thousand (1,500,000) of such Shares shall be registered in the name of Licensor or its designee(s); and five hundred thousand (500,000) of such Shares (the “Escrow Shares”) shall be registered in the name of Morse, Barnes-Brown & Pendleton, P.C. (the “Escrow Agent”). The Escrow Shares shall be held by the Escrow Agent in escrow pursuant to an escrow agreement, in substantially the form attached as Appendix C to this Agreement (the “Escrow Agreement”) as security for the indemnification obligations of the Licensor pursuant to this Agreement. In the event that the Escrow Shares are insufficient to pay all indemnification claims of the Licensee under this Agreement, including by virtue of the expiration of the escrow period, the Licensor shall be liable for all additional indemnification claims in excess of such value. 3.2Royalty Fees and Sublicensee Income.In further consideration of the rights granted under this Agreement, Licensee shall make the following payments to Licensor upon the occurrence of each of the following: (a)ten percent (10%) of all Product and Product installation Net Sales; (b)five percent (5%) of all Product design and nonrecurring Product or Process Net Sales; and (c)five percent (5%) of all Product or Process service agreement Net Sales; and (d)thirty percent (30%) of all Sub-license Income received by Licensee from any SubLicensor pursuant to any SubLicensor Agreement entered into by Licensee; and (e)thirty percent (30%) of all Net Sales wherein Net Sales includes consideration resulting from formal written agreements between Licensee and end user customers with respect to the splitting of any cost efficiencies achieved by the end user customer in the form of fuel or utility cost savings that are derived from the end user customer’s use of the Products, Processes or Patent Rights, as the case may be. 6 3.3Payment.All payments due to Licensor under Section 3.2 shall be due and payable by Licensee within thirty (30) days after the end of each Reporting Period, and shall be accompanied by a report as set forth in Sections 4.2 and 4.3, respectively. 3.4Third Party Payments/Right of Offset.Notwithstanding anything herein to the contrary, in the event that Licensee is legally required to (i) make royalty payments to one or more third parties in order to practice the Patent Rights, or (ii) incur warranty costs arising out of claims pertaining to design flaws in Products that are the subject of the Patent Rights (in whatever form other than those due to defective Product installation claims), Licensee may offset up to one hundred percent (100%) of such third-party payments or incurred warranty costs against any royalty payments that are due under Section 3.2 to Licensor. 3.5Taxes.All payments due hereunder shall be paid in full in United States dollars without deduction of taxes or other fees that may be imposed on Licensee by any government and which shall be paid by Licensee. 4.REPORTS AND RECORDS 4.1Sales Reports.Following the First Commercial Sale, Licensee shall deliver reports to Licensor within thirty (30) days after the end of each Reporting Period.Each report under this Section 4.1 shall have substantially the format outlined in Appendix D, shall be certified as correct by an officer of Licensee and shall contain at least the following information as may be pertinent to a royalty accounting hereunder for the immediately preceding Reporting Period: (a) the number of Products and Processes Sold by Licensee, its Affiliates and SubLicensees in the License Territory; (b) the amounts billed, invoiced and received by Licensee, its Affiliates and SubLicensees for each Product and Process and total billings or payments due or made for all Products and Processes; (c) calculation of Net Sales for the applicable Reporting Period, including an itemized listing of permitted offsets and deductions; (d) total royalties payable on Net Sales in U.S. dollars, together with any applicable exchange rates used for conversion; and (e) any other payments due to Licensor under this Agreement. If no amounts are due to Licensor for any Reporting Period, the report shall so state. 4.2Sublicense Income Reports.Licensee shall, along with delivering payment as set forth in Section 3.2, report to Licensor within thirty (30) days of receipt the amount of all Sublicense Income received by Licensee, and Licensee’s calculation of the amount due and paid to Licensor from such income, including an itemized listing of the source of income comprising such consideration, and the name and address of each entity making such payments in substantially the format outlined in Appendix D. 7 4.3Audit Rights.Licensee shall maintain, and shall cause each of its Affiliates and SubLicensees to maintain, complete and accurate records relating to the rights and obligations under this Agreement and any amounts payable to Licensor in relation to this Agreement, which records shall contain sufficient information to permit Licensor and its representatives to confirm the accuracy of any payments and reports delivered to Licensor and compliance in all other respects with this Agreement.Licensee shall retain and make available, and shall cause each of its Affiliates and SubLicensees to retain and make available, such records for at least three (3) years following the end of the calendar year to which they pertain, to Licensor and/or its representatives and upon at least five (5) days’ advance written notice, for inspection during normal business hours, to verify any reports and payments made and/or compliance in other respects under this Agreement.If any examination conducted by Licensor or its representatives pursuant to the provisions of this Section show an underreporting or underpayment of five percent (5%) or more in any payment due to Licensor hereunder, Licensee shall bear the full cost of such audit and shall remit any amounts due to Licensor within thirty (30) days of receiving notice thereof from Licensor. 5.PATENT PROSECUTION, IMPROVEMENTS, AND PAYMENTS 5.1Patent Prosecution.The filing, prosecution and maintenance of all patents and applications shall be the responsibility of Licensor and Licensor has sole discretion concerning the management of the prosecution thereof; provided, however, Licensee shall cooperate with Licensor, at Licensor’s expense, in such prosecution, filing and maintenance. Licensor, in its reasonable discretion, may elect to abandon any patent or patent application; provided, however, that if it elects to do so, it shall provide at least thirty (30) days advanced notice thereof to Licensee and allow Licensee to elect to be assigned and assume control over these patents, at Licensee’s entire expense.Licensee shall be relieved of the obligation to pay royalties on any Net Sales or Sublicensee Income that are no longer covered by the Patent Rights as a result of such abandonment and assignment by Licensor, provided that Licensee shall continue to be obligated to pay royalties on any Net Sales or Sublicensee Income that are still subject to the Patent Rights that remain in effect. Payment of all fees and costs relating to the filing, prosecution, and maintenance of the Patent Rights shall be the responsibility of Licensor, whether such fees and costs were incurred before or after the date of this Agreement 5.2Improvements. (a)Licensee hereby agrees and acknowledges that any and all improvements to the Patent Rights and improvements and additions to Technological Information, patentable or unpatentable, made, conceived or reduced to practice by Licensee or Licensor, as the case may be, each of their respective employees, contractors and agents (the “Improvements”) shall belong to Licensor provided, that, as a condition of such ownership, such Improvements shall be considered part of the Patent Rights hereunder licensed to Licensee and further governed accordingly. Licensee herebyunconditionally assigns to Licensor Licensee’s entire right, title, and interest in and to all the Improvements.
